Citation Nr: 0701904	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that denied service connection for bilateral hearing loss.  
In October 2005, the veteran testified at a Board 
videoconference hearing.  


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2004 letter, issued before the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in April 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA 
treatment records, including an examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, including those 
raised at his October 2005 Board hearing; service medical 
records; and post-service VA treatment records, including an 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran served on active duty from April 1965 to August 
1968.  The available service personnel records indicate that 
he served in an artillery battery.  His military occupational 
specialty was in field artillery.  

His service medical records indicate that at time of the 
April 1965 enlistment examination, no defects were noted with 
respect to his ears, and an audiological evaluation showed 
pure tone thresholds in the veteran's right ear of 15, 15, 
15, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz.  As to his left ear, pure tone thresholds were 15, 15, 
15, 15, and 15 decibels at the same frequencies.  An October 
1967 examination report indicated that there were no ear 
problems.  An audiological evaluation noted pure tone 
thresholds in the veteran's right ear of 5, 0, 5, and 15 
decibels at 500, 1000, 200, and 4000 Hertz.  As to his left 
ear, pure tone thresholds were 5, 0, 5, and 15 decibels at 
the same frequencies.  

A June 1968 separation examination report noted that the 
veteran had no ear defects.  An audiological evaluation 
showed pure tone thresholds in his right ear of 5, 0, 0, 5, 
and 0 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As 
to his left ear, pure tone thresholds were 0, 0, 0, 5, and 5 
decibels at the same frequencies.  A July 1968 ETS 
examination report indicated that there were no ear problems 
and an audiological evaluation noted pure tone thresholds of 
10, 10, 10, and 10 decibels in the veteran's right ear at 
500, 1000, 2000, and 4000 Hertz.  As to his left ear, pure 
tone thresholds were 10, 10, 10, and 10 decibels at the same 
frequencies.  

The veteran's service medical records do not show any hearing 
loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of hearing loss within 
the year after service as required for a presumption of 
service connection.  

The first post-service clinical evidence of record of any 
hearing loss is in July 2003, decades after the veteran's 
period of service.  A July 2003 VA treatment entry noted, as 
to a review of systems, that the veteran had some hearing 
loss especially with background noise.  The assessment 
included hearing loss.  

A July 2003 VA audiological examination report indicated that 
the veteran reported that he had military noise exposure from 
8-inch Howitzers for two years.  It was also noted that he 
had civilian noise exposure as a mechanic for 30 years.  It 
was further reported that the veteran had longstanding 
constant tinnitus.  The hearing results reported were 
indicative of a hearing loss disability in both ears under 38 
C.F.R. § 3.385.  

In a November 2004 addendum, the examiner noted that the 
veteran's claims file was reviewed.  The examiner stated that 
the veteran's entrance and separation hearing screenings 
demonstrated hearing thresholds within normal limits in both 
ears to 4000 Hertz.  It was noted that the veteran reportedly 
had a positive noise history in the military in the field 
artillery and that he also had a positive occupational noise 
history as a mechanic for thirty years.  The examiner 
indicated that considering the veteran's military noise 
history, she would normally have expected some reduction in 
hearing thresholds by separation that would have typically 
manifested at 4000 Hertz.  The examiner noted, however, that 
the veteran's 4000 Hertz thresholds were well within normal 
limits by the end of his active duty.  The examiner commented 
that since the veteran's current hearing loss clearly showed 
a significant suppression of his 4000 Hertz thresholds (noted 
as normal at separation), it demonstrated a progressive 
hearing loss that must have occurred post military service.  
The examiner stated that it was therefore less likely that 
the veteran's hearing loss was related to his military 
service.  

The examiner also indicated that, as to the veteran's 
tinnitus, it was very plausible to have tinnitus that was 
related to military service since he was nevertheless exposed 
to noise.  The examiner noted that tinnitus could, in fact, 
manifest with normal hearing thresholds (found at separation) 
and that it was therefore more than likely that the veteran's 
tinnitus was related to his military service.  The Board 
notes that the veteran is already service-connected for 
tinnitus.  

The Board observes, as noted above, that the veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  However, the VA 
examiner pursuant to the November 2004 addendum, specifically 
indicated that the veteran's bilateral hearing loss was not 
related to his service or military noise exposure.  The 
probative medical evidence does not suggest that the current 
bilateral hearing loss is related to the veteran's period of 
service.  In fact, the probative medical evidence is against 
this finding, indicating that the veteran's present bilateral 
hearing loss began many years after such service, without 
relationship to service.  

The veteran has alleged that he incurred bilateral hearing 
loss during his period of service.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his period of active duty and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection or bilateral hearing loss is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


